      Case 2:19-cv-01267-ER Document 101 Filed 10/29/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MR. SANDLESS FRANCHISE, LLC,           :     CIVIL ACTION
                                       :     NO. 19-01267
          Plaintiff,                   :
                                       :
    v.                                 :
                                       :
KAREN CESARONI, LLC, et al.,           :
                                       :
          Defendants.                  :


                                 ORDER

    AND NOW, this 29th day of October, 2020, after considering

Counterclaim-Defendants’ Motions to Dismiss the amended

Counterclaims (ECF Nos. 85, 86), Counterclaim-Plaintiffs’

Responses thereto (ECF Nos. 87, 88), and Counterclaim-

Defendants’ Reply (ECF No. 89), it is hereby ORDERED that the

Motion to Dismiss filed by Mr. Sandless Central Massachusetts

and Frank Pupillo (ECF No. 85) is GRANTED. For the reasons set

forth in the accompanying memorandum, the Counterclaims against

Mr. Sandless Central Massachusetts and Frank Pupillo are

dismissed for lack of personal jurisdiction. Accordingly:

          1.     Count II of the Counterclaim (ECF No. 84) is

                 DISMISSED;

          2.     Count III of the Counterclaim (ECF No. 84) is

                 DISMISSED as to Mr. Sandless Central

                 Massachusetts and Frank Pupillo only;


                                   1
      Case 2:19-cv-01267-ER Document 101 Filed 10/29/20 Page 2 of 3



          3.   Count IV of the Counterclaim (ECF No. 84) is

               DISMISSED as to Mr. Sandless Central

               Massachusetts and Frank Pupillo only; and

          4.   As all Counts against them are dismissed,

               Mr. Sandless Central Massachusetts and Frank

               Pupillo are TERMINATED as parties to this action.



    It is FURTHER ORDERED that the Motion to Dismiss filed by

Mr. Sandless Franchise, LLC and Daniel Prasalowicz (ECF No. 86)

is GRANTED in part and DENIED in part. For the reasons set forth

in the accompanying memorandum, Counts V and VI are dismissed

against Daniel Prasalowicz for failure to state a claim.

Accordingly:

          1.   Count V of the Counterclaim (ECF No. 84) is

               DISMISSED as to Daniel Prasalowicz only; and

          2.   Count VI of the Counterclaim (ECF No. 84) is

               DISMISSED as to Daniel Prasalowicz only.



    Therefore, the following Counterclaims remain:

          1.   Count I against Mr. Sandless Franchise;

          2.   Count III against Daniel Prasalowicz;

          3.   Count IV against Mr. Sandless Franchise and

               Daniel Prasalowicz;


                                   2
Case 2:19-cv-01267-ER Document 101 Filed 10/29/20 Page 3 of 3



    4.   Count V against Mr. Sandless Franchise; and

    5.   Count VI against Mr. Sandless Franchise.




    AND IT IS SO ORDERED.



                     /s/ Eduardo C. Robreno
                     EDUARDO C. ROBRENO, J.




                             3
